Citation Nr: 1133539	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO. 05-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.

This matter was last before the Board of Veterans' Appeals (Board) in December 2010, on appeal of a February 2005 rating decision of the Reno, Nevada Regional Office (RO). Jurisdiction of the claim subsequently transferred to the Columbia, South Carolina RO. The 2005 rating decision, in pertinent part, denied the claim; the Board remanded for additional development in 2009 and 2010. The Board must again remand the claim because the claims file does not reflect substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Board is bound to ensure compliance with remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). Review of the record shows that a directive from the February 2009 remand was not completed. 

The Veteran has claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). In order to establish service connection for TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. The central inquiry in a claim for TDIU is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The February 2009 remand directed the RO/AMC to determine whether or not the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) and to gather any pertinent records. In February 2009, the Veteran submitted a statement that he received SSA benefits for his service-connected disability. A February 2011 Social and Industrial Survey reflects that the Veteran stated that SSA approved his disability claim in May 2005. No records from SSA appear within the claims file. The RO/AMC must contact the SSA and obtain copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with gathering records of identified private medical treatment. The claims file contains an October 2004 medical opinion from Family Tree Medical Center, but no associated treatment records. While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms allowing for release of the pertinent private records.

The Veteran also has not been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO/AMC must send a corrective letter to the Veteran.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Gather any outstanding records of VA medical treatment and provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Family Tree Medical Center. Obtain these records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

3. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability. The records must specifically include, but are not limited to, medical records and the SSA hearing transcript. Those records will be associated with the claims folder. If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full. If any development is incomplete, appropriate corrective action is to be implemented. 

5. Readjudicate the claim of entitlement to an increased rating for the sciatic nerve disability and adjudicate the claim of entitlement to TDIU. Provide the Veteran and his representative a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


